DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were previously pending and subject to a non-final office action mailed 04/29/2021. Claims 12 and 20 were amended; claims 1-11 were withdrawn and no claim was cancelled or added in a reply filed 06/09/2021. Therefore claims 12-20 are currently pending and subject to the final office action below. 
Response to Arguments
Applicant's arguments filed 06/09/2021 in regards to the election requirement have been fully considered but they are not persuasive. Applicant traverses the election requirement arguing that the two groups are not independent and distinct from each other because there are many overlapping limitations between the two groups such as “delivery destinations”, “a product”, “a distribution center”, “a route”, “a score for the route” and “curved route” (remarks p. 11). Examiner respectfully disagrees. 
Examiner respectfully notes that while there are overlapping limitations between the two groups, the mode of operation is different between the two groups which would require different search queries to find relevant art. Therefore, the two groups are independent and distinct from each other and search burden exists for the Examiner. As such, the election requirement is maintained. 
Applicant’s arguments, see remarks p. 11, filed 06/09/2021, with respect to the claim objection have been fully considered and are persuasive.  The claim objection of claim 12 has been withdrawn. 
Applicant’s arguments with respect to claim(s) in regards to section 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the claims are not directed towards an abstract idea because the Office has failed to provide reasoning sufficient to establish that Applicant’s claims recite one of the patent ineligible methods of organizing human activity or any mental process “on their own or per se” (remarks p. 15-16). Examiner respectfully disagrees. 
MPEP 2106.07(a)(I) states that “A subject matter eligibility rejection should point to the specific claim limitation(s) that recites (i.e., sets forth or describes) the judicial exception. The rejection must explain why those claim limitations set forth or describe a judicial exception (e.g., a law of nature). Where the claim describes, but does not expressly set forth, the judicial exception, the rejection must also explain what subject matter those limitations describe, and why the described subject matter is a judicial exception. See MPEP § 2106.04 for more information about Step 2A of the eligibility analysis.
When the examiner has determined the claim recites an abstract idea, the rejection should identify the abstract idea as it is recited (i.e., set forth or described) in the claim, and explain why it falls within one of the groupings of abstract ideas (i.e., mathematical concepts, 
Following the guidance above, Examiner stated in the office action dated 04/29/2021 “Claims 12 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving […] three online orders from different delivery destinations, wherein each of the online orders comprises a product and a delivery destination for delivering said product; determining […] said delivery destinations for delivering said product for each of said online orders; determining […] a distribution center to fulfill said online orders; determining […] a first route for a carrier to deliver a first product of a first online order to a first delivery destination and a second product of a second online order to a second delivery destination, determining […] a score for the first route; determining [...] a second route for the carrier to deliver a first product of a first online order to a first delivery destination and a third product of a third online order to a third delivery destination; determining […] a score for the second route; and selecting […] the first route or the second route for the carrier based on the score of first route and the score of the second route, wherein the first route and the second route are each in a generally curve shape starting from the distribution center, through the delivery destinations, and ending at the distribution center.”
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).”
The passage above from the non-final office action dated 04/29/2021 identifies the limitations that are directed towards the abstract idea of organizing human activity in bold. The passage also explains why those limitations are directed towards an abstract idea (i.e. because they allow for commercial interactions and managing personal behavior or relationships between people”. Therefore, Examiner has met his burden to provide full analysis of prong 1 of step 2A as stated in the MPEP section stated above. 
Applicant argues that the claims are patent eligible because the additional computer elements integrate the abstract idea into a practical application (remarks p. 17-18). Examiner respectfully disagrees. 
As stated in the nonfinal office action dated 04/29/2021, the additional elements are recited at a high level of generality which amounts to simple instructions of applying the abstract idea on a computer. The claims do not improve the functioning of these additional computer components or the technological field they are used in. The amended additional element of “database” does not change this analysis. The database is also recited at high level of generality and amounts to simple instructions of applying the abstract idea on a computer as well. Therefore, the additional elements do not integrate the abstract idea into a practical application but are used to generically automate the abstract idea. Therefore, the claims are not patent eligible. 
Furthermore, the current claims are distinguishable from Example 37 of the 2019 PEG. Applicant argues that the claims are analogous to the eligible claims of Example 37 because 
The current claims are distinguishable from Example 37 because in the Example the combination of additional elements of “receiving, via a GUI, a user selection to organize each icon based on the amount of use of each icon, a processor for performing the determining step, and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use” integrated the abstract idea into a practical application. Similar limitation or comparable limitation are missing in the current claims. The current claims are using a generic processor and database to perform limitations that are abstract in order to automate the processor. Other than reciting “by a processor” and “database”, nothing in the current claims precludes the steps from practically being performed in the mind as stated in the analysis of Example 37. Therefore, the abstract idea is not integrated into a practical application. 
Applicant argues that the Office Action mischaracterizes and/or oversimplifies the claimed subject matter by stating that the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (remarks p. 18-19). Examiner respectfully disagrees. 
As stated above, the additional elements of processor and database are recited at high level of generality which amounts to simple instructions of applying the abstract idea on a computer. These additional elements, alone or in combination, do not integrate the abstract idea into a practical application. Therefore, the claims are not patent eligible. 
However, Applicant argues that taken as a whole these additional elements integrate any abstract idea into a practical application (remarks p. 19). Examiner respectfully disagrees. 
Please see paragraph 18 for argument. These additional elements are used in generically to automate the abstract processes and they do not integrate the abstract idea into practical application, alone or in combination. 
Applicant argues that the independent claims are patent eligible because they provide technological improvement over prior art processes that provide advantages over prior art system that extend beyond well understood, routine and conventional limitations (remarks p. 19). Examiner respectfully disagrees. 
Examiner respectfully notes that the claims do not improve the functioning of the processor or database and these additional elements are used in their generic form to automate the abstract processes and nothing more. Therefore, the claims are not patent eligible. 
Applicant argues that the Office Action appears to improperly rely on elements that allegedly represent “well-understood, routine, conventional activity” in stating that the additional elements including “a computer” are no “more than mere instructions to apply the exception using a generic computer components” (remarks p. 19). Examiner respectfully disagrees. 
Examiner respectfully notes that the “apply it” and “well understood, routine and conventional’ are completely two different type of analysis and Examiner cannot find a passage in the Office action where the “well understood, routine and conventional” analysis/determination was used or mistaken for the “apply it” analysis/determination (please 
Applicant argues that the claims are patent eligible because the limitations as a combination provide significantly more limitation (remarks p. 21). Examiner respectfully disagrees. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, alone or in combination, are nothing more than mere instructions to apply the exception on a general computer. Therefore, the claims are not patent eligible. 
Applicant’s amendments, filed 06/09/2021, with respect to 112f interpretation have been fully considered and are persuasive.  The 112f interpretation of claim 20 has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with 

Claim 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites “providing, by said computer, the selected route to the carrier, while the carrier is in route between the distribution center and the first delivery destination”. The limitation is new matter because it lacks support in the specification. The closest support Examiner could find for the limitation is “The central server 102 can also be in communication with one or more carriers 106 to send to optimal routes directly thereto. As stated above, the carrier 106 can store the optimal route in the database 118. Along these lines, the central server 102 can track one or more carriers 106 during delivery to one or more delivery destinations. As such, the central server 102 can alter the optimal route for the carrier 106 based on a number of factors as discussed above. For 2 example, the central server 102 can alter the optimal route for the carrier 106 based on geographical information, such as road information and/or traffic information. “
The paragraph above discloses that the optimal route can be altered while the carrier is being tracked. However, the optimal route is delivered directly to the carrier and then altered. However, the claim discloses that the update is delivered directly to the carrier as the optimal 
Independent claims 13-19 are also rejected under 112a for failing to cure the deficiency above.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving […] three online orders from different delivery destinations, wherein each of the online orders comprises a product and a delivery destination for delivering said product; determining […] said delivery destinations for delivering said product for each of said online orders; retrieving […] item characteristics related 
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim only a computer and a database. The additional elements, alone or in combination, are no more than mere instructions to apply the exception using a generic computer component. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claims 13-19 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 12 without successfully integrating the exception into a practical application (third party source of claim 13 is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receive three online orders, wherein each of the three online orders comprises a product and a delivery destination for delivery said product; determine said delivery destinations for delivering said product for each of said online orders; retrieve item characteristics related to the three online orders; determine a distribution center and a carrier to fulfill said online orders based on the item characteristics; determine a first route for the carrier to deliver a first product of a first online order to a first delivery destination and a second product of a second online order to a second delivery destination, determine a first score for the first route; determine a second route for the carrier to deliver the first product of the first online order to the first delivery destination and a third product of a 
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim only a processor and a database. The additional elements, alone or in combination, are no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim(s) 12, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenefic (2010/0106539) in view of Braumoeller (US 8,428,988), Khasis  (US 2017/0323249) in further view of Santilli (US 2016/0258774).
As per claim 12, Kenefic discloses a method for managing shipment of a plurality of online orders, the method comprising: 
determining, by said computer, a first route for the carrier to deliver a first product of a first online order to a first delivery destination and a second product of a second online order to a second delivery destination (fig. 5A-B, route R2, paragraph 49, 53, 57, 71-72, 81, a first route with deliveries to customers C and K is determine for route R2 which Examiner interprets as delivery of first product to first delivery destination and second product to second delivery destination).
determining, by said computer, a score for the first route (paragraph 48, 51, 79-80, 83, a time, distance or savings is calculated for each route); 
determining, by said computer, a second route for the carrier to deliver the first product of the first online order to the first delivery destination and a third product of a third online order to a third delivery destination (fig. 5A-B, route R2, paragraph 49, 53, 57, 71-72, 81, unrouted customer I is exchanged for customer K during one of the permutations of the system, resulting in a route containing customer C and I which Examiner interprets as delivery of a first product to a first delivery destination and third product to a third delivery destination); 

selecting, by said computer, the first route or the second route for the carrier based on the score of the first route and the score of the second route (fig. 1, 5A-B, route R2, paragraph, 71-72, 83, 92, the routing plan with the lowest travel time is selected)
 wherein the first route and the second route are each in a generally curve shape starting from the distribution center, through the delivery destinations, and ending at the distribution center (fig. 1, paragraph 47);
Determining, by said computer, a carrier to fulfill said online orders (paragraph 7, 47, vehicles are assigned to carry on the fulfillment plan);
However, Kenefic does not disclose but Braumoeller discloses receiving, by a computer, three online orders from different delivery destinations (fig. 1A, Col. 7, ln 50-56, orders are received from different customers in different delivery location), wherein each of the online orders comprises a product and a delivery destination for delivering said product (fig. 2c-d, Col. 17, 21-35, each order details a delivery address and product description); determining, by said computer, said delivery destinations for delivering said product for each of said online orders (Col. 7, ln 65 to Col. 8, ln 13, an address of the recipient is determined in order to locate the Distribution center proximate to it); retrieving, by said computer from a database, item characteristics related to said online orders ( see at least Col. 5, ln 1-20, 46-65, Col. 6, ln 17-28, Col. 8, ln 24-30,  item characteristics (i.e. fulfillment cost, availability, etc…) are used to determine fulfillment 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Braumoeller in the teaching of Kenefic, in order to generate a fulfillment plan for a current order (please see Braumoeller, Col. 1, ln 21-25).
However, Kenefic in view of Braumoeller does not disclose but Khasis discloses providing, by said computer, the selected route to the carrier, while the carrier is in-route between the distribution center and the first delivery destination (paragraph 13, 15, 18, 65, 108-109, the routes are dynamically updated and provided to the carrier).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Khasis in the teaching of Kenefic and Braumoeller, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
However, Kenefic in view of Braumoeller and Khasis highly suggest but does not disclose but Santilli discloses 5Office Action dated: April 29, 2021 storing, by said computer, the selected route into the database (paragraph 106).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Santilli in the 

As per claim 16, Kenefic discloses determining, by said computer, a completion time for completing each of said first route and said second route, (fig. 1, paragraph 48, 51, 79-80, 83) and wherein said score for each of said first route and said second route is based on said completion time (paragraph 48, 51, 79-80, 83, the routes are rated based on the travel time of the route).

As per claim 17, Kenefic discloses determining, by said computer, a completion distance for completing said first route and said second route, (fig. 1, paragraph 48, 51, 79-80, 83) and determining, by said computer, a completion distance for completing said first route and said second route (paragraph 48, 51, 79-80, 83, the routes are rated based on the travel time or distance of the routes).

As per claim 19, Kenefic does not disclose but Braumoeller discloses wherein the online orders are received from at least one of a retail store and a customer (fig. 1A, fig. 2b, Col. 7, ln 65 to Col. 8, ln 13, orders are received from customers)(please see claim 1 rejection for combination rationale) .
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over kenefic (2010/0106539) in view of Braumoeller (US 8,428,988), Khasis  and Santilli, as disclosed in the rejection of claim 12, in further view of Khasis II (US 2017/0262790). 
As per claim 13, Kenefic discloses wherein said score of said possible curved route is each based on travel time for vehicle to travel to destination (paragraph 48, 51, 79-80, 83). However, Kenefic in view of Braumoeller, Khasis and Santilli does not disclose but Khasis II discloses receiving, by said computer, traffic information from third party source (paragraph 62-63, 64, 67-69) and wherein said score of said possible route is each based on said traffic information (paragraph 62-63, 64, 67-69, the traveling time to the destination is based on traffic information). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Khasis II in the teachings of Kenefic in view of Braumoeller in order to predict anticipated traffic conditions along the dynamically generated route (Khasis, abstract).

As per claim 14, Kenefic discloses determining, by said computer, an estimated travel time for each of the delivery destinations of the first route and the second route (paragraph 48, 51, 79-80, 83) and wherein said score for each of first route and said second route is based on the estimated travel time (paragraph 48, 51, 79-80, 83). However, Kenefic in view of Braumoeller, Khasis  and Santilli disclose but Khasis II discloses determining, by said computer, an estimated time of arrival for each of the delivery destinations of the first route and the second route (paragraph 17, 41, 71, arrival times of different routes between each pair of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Khasis II in the teachings of Kenefic in view of Braumoeller, Khasis  and Santilli in order to predict anticipated traffic conditions along the dynamically generated route (Khasis, abstract).

As per claim 15, Kenefic discloses determining, by said computer, a travel time for each of the delivery destinations of the first route and the second route (paragraph 48, 51, 79-80, 83) and wherein said score for each of first route and said second route is based on the travel time (paragraph 48, 51, 79-80, 83). However, Kenefic in view of Braumoeller, Khasis  and Santilli does not disclose but Khasis II discloses determining, by said computer, an estimated time of unloading the products at each of the delivery destinations in the first route and the second route (paragraph 22, 95, 98-99, arrival times of different routes between each pair of delivery destination is calculated in order to determine whether the route is viable route )  and wherein said score for each of said first route and said second route is based on the estimated time of unloading the products. (paragraph 22, 95, 98-99, travel times are calculated with unloading times into consideration).
.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over kenefic (2010/0106539) in view of Braumoeller (US 8,428,988), Khasis  and Santilli, as disclosed in the rejection of claim 12, in further view of Khasis II (US 2017/0262790) and Nobe ( US 5, 506, 774).
As per claim 18, Kenefic discloses determining, by said computer, a travel time for each of the delivery destinations of the first route and the second route (paragraph 48, 51, 79-80, 83). Kenefic in view of Braumoeller, Khasis  and Santilli does not disclose but Khasis II discloses determining, by said computer, left turns for each of the first and second routes (see at least paragraph 54-59, left turns between each destination during each permutation is determined in order to determine the most efficient routes), wherein said score for each of said first route and said second route is based on left turns (see at least paragraphs 54-59, travel time determination takes into consideration left turn avoidance constraints)(please see claim 13 rejection for combination rationale). 
However, Kenefic in view of Braumoeller, Khasis , Santilli and Khasis II does not disclose but Nobe discloses determining, by said computer, an amount of left turns between an origin and destination (col. 2, ln 44-53 and Col. 8, ln 9-23). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenefic (2010/0106539) in view of Braumoeller (US 8,428,988), Khasis (US 2017/0323249) in further view of Santilli (US 2016/0258774) and Isokawa (US 2019/0354932).

As per claim 20, Kenefic discloses a system for managing shipment of a plurality of online orders r, the system comprising: 
determine a first route for the carrier to deliver a first product of a first online order to a first delivery destination and a second product of a second online order to a second delivery destination (fig. 5A-B, route R2, paragraph 49, 53, 57, 71-72, 81, a first route with deliveries to customers C and K is determine for route R2 which Examiner interprets as delivery of first product to first delivery destination and second product to second delivery destination),
determine a first score for the first route  (paragraph 48, 51, 79-80, 83, a time, distance or savings is calculated for each route);
determine a second route for the carrier to deliver the first product of the first online order to the first delivery destination and a third product of a third online order to a third delivery destination (fig. 5A-B, route R2, paragraph 49, 53, 57, 71-72, 81, unrouted customer I is exchanged for customer K during one of the permutations of the system, resulting in a route containing customer C and I which Examiner interprets as delivery of a first product to a first delivery destination and third product to a third delivery destination); 
determine a second score for the second route (paragraph 48, 51, 79-80, 83, a time, distance or savings is calculated for each route permutation); and 

Determine a carrier to fulfill said online orders (paragraph 7, 47, vehicles are assigned to carry on the fulfillment plan);
However, Kenefic does not disclose but Braumoeller discloses a database (fig. 1A, Col. 7, ln 50-56, orders are received from different customers in different delivery location) and a processor communicatively coupled to the database and configured to: receive three online orders, wherein each of the online orders comprises a product and a delivery destination for delivering said product (fig. 2c-d, Col. 17, 21-35, each order details a delivery address and product description); determine said delivery destinations for delivering said product for each of said online orders (Col. 7, ln 65 to Col. 8, ln 13, an address of the recipient is determined in order to locate the Distribution center proximate to it); retrieve, from the database, item characteristics related to said online orders ( see at least Col. 5, ln 1-20, 46-65, Col. 6, ln 17-28, Col. 8, ln 24-30,  item characteristics (i.e. fulfillment cost, availability, etc…) are used to determine fulfillment plans); determine a distribution center to fulfill said online orders based on the item characteristics  (see at least Col. 7, ln 65 to Col. 8, ln 13, a distribution center with the optimal fulfillment plan that was determined is chosen).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Braumoeller in the teaching of Kenefic, in order to generate a fulfillment plan for a current order (please see Braumoeller, Col. 1, ln 21-25).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Khasis in the teaching of Kenefic and Braumoeller, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
However, Kenefic in view of Braumoeller and Khasis highly suggest but does not disclose but Santilli discloses 5Office Action dated: April 29, 2021store the selected route into the database (paragraph 106).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Santilli in the teaching of Kenefic, Braumoeller and Khasis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
However, Kenefic in view of Braumoeller, Khasis and Santilli does not disclose but Isokawa discloses wherein each of the first score and the second score is weighted based on a departure time from the distribution center and a loading time to load the carrier at the distribution center prior to departure (see at least paragraph 52, 68-70, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Isokawa in the teaching of Kenefic, Braumoeller, Khasis and Santilli, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255.  The examiner can normally be reached on Flex schedule.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628